Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/23/2021 has been entered. Claims 1-5, 7-10, 12-15, and 21-27 remain pending in the application.  Applicant’s amendments to the Claims and Specifications have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 09/24/2021.   
	
Claim Objections
Claims 2, 7, 12, 14, and 21 are objected to because of the following informalities:  
In claim 2, lines 2-3, the phrase “wherein the first sensor has a first receptor captures the first analyte…” should read “wherein the first sensor has a first receptor capturing the first analyte…”. 
In claim 2, lines 4-5, the phrases “the first spacer bound”, “the first fluorophore bound”, and “the first anchor bound” should respectively read “the first spacer is bound”, “the first fluorophore is bound”, and “the first anchor is bound”.
In claim 7, lines 3-4, the phrases “the second spacer bound”, “the second fluorophore bound”, and “the second anchor bound” should respectively read “the second spacer is bound”, “the second fluorophore is bound”, and “the second anchor is bound”.
In claim 12, line 6, the phrase “…generating a combined signal in response to capturing the first sensor capturing the first analyte…” should read “…generating a combined signal in response to the first sensor capturing…”.
In claim 14, lines 4-5, the phrases “the spacer bound”, “the fluorophore bound”, and “the anchor bound” should respectively read “the spacer is bound”, “the fluorophore is bound”, and “the anchor is bound”.
In claim 21, line 6, the phrase “…generating a combined signal in response to capturing the first sensor capturing the first analyte…” should read “…generating a combined signal in response to the first sensor capturing…”.
 Appropriate correction is required.


Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 21-23, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwabacher et al. (US 20200033314 A1, hereinafter “Schwabacher”).
Regarding claim 1, Schwabacher teaches sensing device comprising: 
a first sensor (paragraph [0140], interpreted as one of the “two or more different dyes”) capable of capturing a first analyte in a fluid medium to generate a first signal (paragraph [0121]);  
a second sensor (paragraph [0140], interpreted as one of the “two or more different dyes”) capable of capturing a second analyte in the fluid medium to generate a second signal, the second analyte being different from the first analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion); and 
a detector (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration) capable of collecting the first and the second signal to calculate a total signal and to calculate a total concentration of the first and the second analyte in the fluid medium based on the total signal.
Note that the functional recitations that describe the first sensor, the second sensor and detector are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.
Regarding claim 12, Schwabacher teaches a sensing device comprising: 

the mixture of sensors including first and second sensors (paragraph [0140], interpreted as one of the “two or more different dyes”), 
the first and second sensors present to teach other in a mixing ratio (paragraph [0140] teaches two or more different dyes, which would have a mixing ratio), 
the first sensor capable of capturing a first analyte in a fluid medium (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion) and the second sensor capable of capturing a second analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion), the sensor film capable of generating a combined signal in response to capturing the first sensor capturing the first analyte and the second sensor capturing the second analyte (paragraph [0119] teaches a change in signal may be fluorescence from the dye; since the sensor film comprises dyes, it is capable of generating a combined signal); and
a detector capable of calculating a total concentration of the first and second analytes in the fluid medium based on the combined signal and the mixing ratio (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration).
Note that the functional recitations that describe the first and second sensors and the detector are interpreted as an intended use of the claimed sensing device and are given 

Regarding claim 21, Schwabacher teaches a sensing device comprising: 
a sensor film (paragraphs [0124]-[0125] teaches multiple dyes attached to a substrate, wherein the substrate is interpreted as a film) having a mixture of sensors (paragraphs [0124] and [0140] teach multiple dyes are attached to a substrate), 
the mixture of sensors including first and second sensors (paragraph [0140], interpreted as one of the “two or more different dyes”), 
the first and second sensors present to teach other in a mixing ratio (paragraph [0140] teaches two or more different dyes, which would have a mixing ratio), 
the first sensor capable of capturing a first metal ion analyte in a fluid medium (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion) and the second sensor capable of capturing a second metal ion analyte (paragraph [121], teaches the dye generated a different signal when binding to a different metal ion), the mixing ratio depending on the first and second metal ion analytes, the sensor film capable of generating a combined signal in response to capturing the first sensor capturing the first analyte and the second sensor capturing the second analyte (paragraph [0119] teaches a change in signal may be fluorescence from the dye; since the sensor film comprises dyes, it is capable of generating a combined signal); and
a detector capable of calculating a total concentration of the first and second analytes in the fluid medium based on the combined signal and the mixing ratio (paragraphs [0140] and 
Note that the limitation of “the mixing ratio depending on the first and second metal ion analytes” is interpreted as a product-by-process limitation (see MPEP 2113), wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Note that the functional recitations that describe the first and second sensors and the detector are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.
Regarding claim 22, Schwabacher teaches all of the elements of the current invention as stated above. Schwabacher further teaches wherein the first metal ion analyte is Ca2+ (paragraph [0014]) and the second metal ion analyte is Mg2+ (paragraph [0014]).
Note that the functional recitations that describe the first and second sensors are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of performing the intended use.
Regarding claim 23, Schwabacher teaches all of the elements of the current invention as stated above. Note that the functional recitations that describe the detector are interpreted as an intended use of the claimed sensing device and are given patentable weight to the extent which effects the structure of the claimed sensing device. The prior art structure is capable of capable of calculating fluid medium hardness, i.e. total concentration (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration).
Regarding claim 25, Schwabacher teaches all of the elements of the current invention as stated above. Schwabacher further teaches wherein the first and second metal ion analytes are heavy metal ions (paragraph [0014]).
Regarding claim 26, Schwabacher teaches all of the elements of the current invention as stated above. Schwabacher further teaches wherein the heavy metal ions are selected from the group consisting of: lead ions (Pb2+), mercury ions (Hg2+), cadmium ions (Cd2+), and arsenic ions (As3+ or As5+) (paragraph [0014]).
Regarding claim 27, Schwabacher teaches all of the elements of the current invention as stated above. Schwabacher further teaches wherein the first metal ion analyte is lead ions (Pb2+) and the second metal ion analyte is mercury ions (Hg2+) (paragraph [0014]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 7-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabacher as applied to claim 1 and 12 above, and further in view of De Silva et al. (GB 2412657 A, hereinafter “De Silva”).
Regarding claim 2, Schwabacher teaches all of the elements of the current invention as stated above. While Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fail to teach the sensor device further comprising a first spacer, a first fluorophore, and a first anchor, wherein the first sensor has a first receptor captures the first 
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a first receptor (“receptor”) configured to capture the first analyte in the fluid medium, and further comprising a first spacer (“space”) bound to the first receptor, a first fluorophore (“fluorophore”) bound to the first spacer, and a first anchor bound to the first fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide the sensor device further comprising a first spacer, a first fluorophore, and a first anchor, wherein the first sensor has a first receptor captures the first analyte in the fluid medium, and the first spacer bound to the first receptor, the first fluorophore bound to 
Regarding claim 3, Schwabacher in view of De Silva teach all of the elements of the current invention as stated above. Schwabacher in view of De Silva fail to explicitly teach wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene. Doing so would utilize known types of fluorophores in the art, as taught by De Silva, that would have a reasonable expectation of successfully producing a fluorescent signal when detecting an analyte. Furthermore, it would have been obvious to choose anthracene or pyrene from a finite number of identified, predictable fluorophores in the art, i.e. it would have been obvious to try the specific fluorophore to optimize detecting of an analyte.
Regarding claim 4, Schwabacher in view of De Silva teach all of the elements of the current invention as stated above. Schwabacher in view of De Silva fail to explicitly teach wherein the first sensor is linked to a tethering matrix via the first anchor, the tethering matrix embedded with hydrogels.
Schwabacher teaches a tethering matrix embedded with hydrogels (paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate) comprising a sensor dye (paragraph [0369] teaches azo dye can be acrylated to amine polymer), wherein the created polymerized film is attached to a glass surface with methacryloxypropyltrimethoxysilane (paragraph [0365]). Schwabacher teaches incorporate of the sensor onto polymer supports, such as PET and PMMA (paragraph [0261]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to further incorporate the teachings of Schwabacher to provide wherein the first sensor is linked to a tethering matrix via the first anchor, the tethering matrix embedded with hydrogels (Schwabacher, paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate). Doing so would utilize known structures of hydrogel sensors, as taught by Schwabacher, which would have a reasonable expectation of successfully attaching a sensor to a hydrogel matrix. 
Regarding claim 5, Schwabacher in view of De Silva teach all of the elements of the current invention as stated above. Schwabacher in view of De Silva teach wherein the hydrogels are polyurethane or poly(2-hydroxyethyl methacrylate) (Poly-HEMA) (see above claim 4; paragraph [0365], “2-hydroxyethyl methacrylate”).
Regarding claim 7, Schwabacher teaches all of the elements of the current invention as stated above. While Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fail to teach the sensing device further comprising a second spacer, a second fluorophore, and a second anchor, wherein the second sensor has a second receptor capturing the second analyte in the fluid medium, the second spacer bound to the second receptor, the second fluorophore bound to the second spacer, and the second anchor bound to the second fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a receptor (“receptor”) configured to capture the analyte in the fluid medium, and further comprising a spacer (“space”) bound to the receptor, a fluorophore (“fluorophore”) bound to the spacer, and an anchor bound to the fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and sodium have been successfully detected (page 8, lines 9-12). De Silva teaches the presence of a spacer allows for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized (page 4, lines 10-14).
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 8, Schwabacher in view of De Silva teach all of the elements of the current invention as stated above. Schwabacher in view of De Silva fail to explicitly teach wherein the second fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene. Doing so would utilize known types of fluorophores in the art, as taught by De Silva, that would have a reasonable expectation of successfully producing a fluorescent signal when detecting an analyte. 
Regarding claim 9, Schwabacher in view of De Silva teach all of the elements of the current invention as stated above. Schwabacher in view of De Silva fail to explicitly teach wherein the second sensor is linked to a tethering matrix via the second anchor, the tethering matrix embedded with hydrogels.
Schwabacher teaches a tethering matrix embedded with hydrogels (paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate) comprising a sensor dye (paragraph [0369] teaches azo dye can be acrylated to amine polymer), wherein the created polymerized film is attached to a glass surface with methacryloxypropyltrimethoxysilane (paragraph [0365]). Schwabacher teaches incorporate of the sensor onto polymer supports, such as PET and PMMA (paragraph [0261]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to further incorporate the teachings of Schwabacher to provide wherein the second sensor is linked to a tethering matrix via the second anchor, the tethering matrix embedded with hydrogels (Schwabacher, paragraph [0365] teaches 2-hydroxyethyl methacrylate, methoxy(ethoxy)ethyl methacrylate and poly(ethylene glycol) dimethacrylate). Doing so would utilize known structures of hydrogel sensors, as taught by Schwabacher, which would have a reasonable expectation of successfully attaching a sensor to a hydrogel matrix. 
Regarding claim 10, Schwabacher in view of De Silva teach all of the elements of the current invention as stated above. Schwabacher in view of De Silva teach wherein the hydrogels are polyurethane or poly(2-hydroxyethyl methacrylate) (Poly-HEMA) (see above claim 9; paragraph [0365], “2-hydroxyethyl methacrylate”).

Regarding claim 14, Schwabacher teaches all of the elements of the current invention as stated above. While Schwabacher teaches the use of fluorescent dyes (paragraphs [0119]-[0120]), Schwabacher fails to teach the sensing device further comprising a spacer, a fluorophore, and an anchor, wherein each of the first and second sensors in the sensor film has a receptor capturing at least one of the first and second analytes in the fluid medium, and the spacer bound to the receptor, the fluorophore bound to the spacer, and the anchor bound to the fluorophore.
De Silva teaches a labelled solid support comprising a solid support and at least one fluorophore label that operates as a logic gate in the presence of an ionic species (abstract; Fig. 1). De Silva teaches a sensor (Fig. 1) has a receptor (“receptor”) configured to capture the analyte in the fluid medium, and further comprising a spacer (“space”) bound to the receptor, a fluorophore (“fluorophore”) bound to the spacer, and an anchor bound to the fluorophore (page 5, lines 28-29 teaches the fluorophore labels are attached to the solid support; one of ordinary skill in the art would appreciate the attachment is an element and is interpreted as an anchor). De Silva teaches teach fluorophore may emit fluorescence at a different intensity (page 6, lines 13-16). De Silva teaches the fluorophore operates as a unique logic gate that can identify a target molecule reliably (page 7, lines 26-31), wherein molecules such as calcium and 
Since De Silva discloses detecting ionic species using fluorescence, similar to Schwabacher, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of De Silva to provide wherein each of the first and second sensors in the sensor film has a receptor configured to capture one of the at least one analyte in the fluid medium, and further comprising a spacer bound to the receptor, a fluorophore bound to the spacer, and an anchor bound to the fluorophore. Doing so would utilize known fluorescent species in the art that would have a reasonable expectation of successfully improving fluorescent detection since a spacer would allow for the fluorophore and receptor to be spatially distinct and any orbital interactions between these portions are minimized as taught by De Silva. 
Regarding claim 15, Schwabacher teaches all of the elements of the current invention as stated above. Schwabacher in view of De Silva fail to explicitly teach wherein the fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8-naphthalimide, N,N,N',N'-tetramethylbenzidine, porphyrin, and pyrene.
De Silva teaches the fluorophore is anthracene or pyrene (page 5, lines 19-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher in view of De Silva to incorporate the teachings of De Silva to provide wherein the first fluorophore is selected from the group consisting of anthracene, benzene, carbazole, diphenylfurane, naphthalene, 1,8- .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schwabacher as applied to claim 1 above, and further in view of Saito et al. (US 20140295430 A1, hereinafter “Saito”).
Regarding claim 13, Schwabacher teaches all of the elements of the current invention as stated above. While Schwabacher teaches that the use of two different dyes to detect lead can allow for greater selectivity (paragraph [0158]), Schwabacher fails to teach wherein the mixing ratio is in a range of 0.05 and 0.95.
	Saito teaches a method for analyzing biomolecules (abstract). Saito teaches fluorescent labels are labeled probe molecules with multiple types of fluorophores mixed in different ratios depending on the type(s) of biomolecule(s) to be measured (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of Saito to provide wherein the mixing ratio is in a range of 0.05 and 0.95. Doing so would optimize the detection of a target analyte, as taught by Saito. Furthermore, it would have been .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schwabacher as applied to claim 21 above, and further in view of Mckechnie et al. (US 20040121475 A1).
Regarding claim 23, Schwabacher teaches all of the elements of the current invention as stated above. If it is determined that Schwabacher fails to teach the detector is capable of calculating total concentration, wherein total concentration is fluid medium hardness, Mckechnie teaches measuring metal ions with a dye (abstract) and that the ability to test for the presence of metal ions in a liquid is required in many fields (paragraph [0002]) wherein testing for water hardness is known (paragraph [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schwabacher to incorporate the teachings of Mckechnie to provide the detector capable of calculating total concentration, wherein total concentration is fluid medium hardness. Doing so would allowed for improved analysis of a fluid medium for known characteristics of interest as taught by Mekechnie.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, the closest prior art of Schwabacher fails to teach wherein the mixing ratio is 0.65.
A reference Saito et al. (US 20140295430 A1, hereinafter “Saito”) teaches multiple types of fluorophores mixed in different ratios depending on the type(s) of biomolecule(s) to be measured (paragraph [0021]). However, Saito fails to teach a mixing ratio is 0.65.
A reference Morishita et al. (US 20060200318 A1) teaches mixture ratio of fluorescent dyes (paragraph [0052]) and various concentration ratios of dye A and dye B (Figs. 4-10). However, Morishita fails to teach a mixing ratio is 0.65.
None of the prior art teaches or fairly suggests, alone or in combination, all of limitations of claim 24. Thus, claim 24 is allowable.


Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument (pages 8-9 of Remarks regarding claim 1) that Schwabacher does not disclose a “detector…calculating a total concertation of the first and second analytes…based on the total signal”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Schwabacher teaches a detector capable of collecting the first and the second signal to calculate a total signal and to calculate a total concentration of the first and the second analyte in the fluid medium based on the total signal (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration).
In response to applicant's argument (pages 9-11 of Remarks, regarding claims 12 and 21) that Schwabacher does not disclose a “detector calculating a total concentration of the first and second analytes…based on the total signal and mixing ratio”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Schwabacher teaches a detector capable of calculating a total concentration of the first and second analytes…based on the total signal and mixing ratio (paragraphs [0140] and [0150], Fig. 10 and Fig. 12 teach a detector capable of collecting signals from multiple dyes to calculate concentrations of multiple metal ions; paragraph [0298] teaches a model capable of calculating concentration).
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations, specifically regarding the “detector”, are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114. If the prior art structure is capable of performing the intended use, then it meets the claim. Note that the “detector” is not interpreted as a “computer-implemented functional claim limitation” (see MPEP 2114 (IV)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY H NGUYEN/Examiner, Art Unit 1798            

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797